                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


JEFFREY ORTIZ OLIVAREZ,

                       Plaintiff,

               v.                                              CASE NO. 19-3141-SAC

FORD COUNTY ATTORNEY’S OFFICE,
et al.,

                       Defendants.

                                 MEMORANDUM AND ORDER
                                 AND ORDER TO SHOW CAUSE

       Plaintiff Jeffrey Oritz Olivarez is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why his Complaint should not be dismissed

due to the deficiencies that are discussed herein.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is

incarcerated at the Hutchinson Correctional Facility in Hutchinson, Kansas (“HCF”). The Court

granted Plaintiff leave to proceed in forma pauperis. Plaintiff alleges that Detective David

Gordan intentionally neglected his responsibilities when he convinced the Ford County Attorney’s

Office to file false murder and rape charges against Plaintiff. Plaintiff alleges he was in jail for six

months before his charges were dismissed on March 1, 2016. Plaintiff alleges that Defendant

Gordan was negligent. Plaintiff names Detective Gordan and the Ford County Attorney’s Office

as Defendants and seeks $500,000 in damages for pain and suffering.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).

                                                   1
The Court must dismiss a complaint or portion thereof if a plaintiff has raised claims that are

legally frivolous or malicious, that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)–

(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

       The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did it;



                                                   2
how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a

plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico,

113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

       The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in a

complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       1. Statute of Limitations

       Plaintiff filed this civil rights case on July 31, 2019. Plaintiff alleges that he was falsely

arrested in October of 2015, and the charges were dismissed on March 1, 2016. The statute of

limitations applicable to § 1983 actions is determined from looking at the appropriate state statute

of limitations and tolling principles. See Hardin v. Straub, 490 U.S. 536, 539 (1989). “The



                                                  3
forum state’s statute of limitations for personal injury actions governs civil rights claims under

both 42 U.S.C. § 1981 and § 1983. . . . In Kansas, that is the two-year statute of limitations in Kan.

Stat. Ann. § 60–513(a).” Brown v. Unified Sch. Dist. 501, Topeka Pub. Sch., 465 F.3d 1184, 1188

(10th Cir. 2006) (citations omitted). The same two-year statute of limitations governs actions

under 42 U.S.C. § 1985. See Alexander v. Oklahoma, 382 F.3d 1206, 1212 (10th Cir.), rehearing

denied, 391 F.3d 1155 (10th Cir. 2004), cert. denied, 544 U.S. 1044 (2005).

        While state law governs the length of the limitations period and tolling issues, “the accrual

date of a § 1983 cause of action is a question of federal law.” Wallace v. Kato, 549 U.S. 384, 388

(2007). Under federal law, the claim accrues “when the plaintiff has a complete and present cause

of action.” Id. (internal quotation marks and citation omitted). In other words, “[a] § 1983

action accrues when facts that would support a cause of action are or should be apparent.” Fogle

v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006) (internal quotation marks and citation omitted),

cert. denied 549 U.S. 1059 (2006). A district court may dismiss a complaint filed by an indigent

plaintiff if it is patently clear from the allegations as tendered that the action is barred by the statute

of limitations. Id. at 1258–59; see also Jones v. Bock, 549 U.S. 199, 214 (2007); Hawkins v.

Lemons, No. 09-3116-SAC, 2009 WL 2475130, at *2 (D. Kan. Aug. 12, 2009).

        It plainly appears from the face of the Complaint that Plaintiff’s Complaint is subject to

dismissal as barred by the applicable two-year statute of limitations. Plaintiff filed his Complaint

on July 31, 2019. Plaintiff’s alleged false charges were dismissed on March 1, 2016. It thus

appears Plaintiff’s claim arose more than two years prior to the filing of Plaintiff’s Complaint and

is time-barred. See Fratus v. Deland, 49 F.3d 673, 674-75 (10th Cir. 1995) (district court may

consider affirmative defenses sua sponte when the defense is obvious from the face of the

complaint and no further factual record is required to be developed). Plaintiff has not alleged



                                                    4
facts suggesting that he would be entitled to statutory or equitable tolling. Plaintiff should show

good cause why his Complaint should not be dismissed as barred by the statute of limitations.

       IT IS THEREFORE ORDERED THAT Plaintiff is granted until December 12, 2019, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed as barred by the statute of limitations.

       IT IS SO ORDERED.

       Dated November 12, 2019, in Topeka, Kansas.

                                             s/    Sam A. Crow
                                             SAM A. CROW
                                             U. S. Senior District Judge




                                                5
